Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Action is in response to initially filed application dated 5/14/2021.  Claims 1-3, 5, 7-9, 12-13, 15-16, and 21-23 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-9, 13, 16, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0053140 A1 to Baca et al. (“Baca”), in view of United States Patent Application Publication No. 2017/0076249 A1 to Byron et al. (“Byron”), in view of United States Patent Application Publication No. 2003/0216969 A1 to Bauer et al. (“Bauer”)


In regards to claims 1 and 13, Baca discloses the following limitations:
 A method for managing inventory in a storage area of a user, the storage area housing at least one inventory item and having a plurality of sensors associated therewith, the method comprising: (Baca Abstract “related to devices, systems, and methods for storing food that may include one or more sensors to collect sensor data associated with one or more food items, and one or more computer processors running a food condition module communicatively coupled to the plurality of sensors to determine a condition of the one or more food items by processing the sensor data to identify the one or more food items and one or more attributes of the one or more food items, and determine a condition of the one or more food items based on the one or more attributes of the one or more food items, and menu opportunity and restocking modules to aid the efficient and intelligent consumption of food.”)
(Baca Figures 1, 5, and ¶ 0023 “a number of sensors may be used to collect sensor data to be used to determine the condition of a banana within food storage 102. A camera 104 which may be, for example, a 3-D camera with RealSense.TM. technology, may be used to capture a 3-D image that may be used identify the object as a banana… Odor and/or chemical sensor data, and sets of these data captured over time may indicate increased level of ethylene gas that may be produced by a ripening banana to indicate the banana's condition (such as ripe, overripe, or spoiled). Thermal sensors may be used to identify increased spots of heat within the banana that may indicate areas of beginning spoilage. Tactile sensors or other sensors may be used to record data of density or softness of different areas of the banana that may indicate a level of ripeness.”)
uniquely identifying said one of said plurality of inventory items based on said first image input signal and said second non-image input signal relating directly thereto, wherein each of said first image input signal and said second non-image input signal is insufficient, on its own, for facilitating unique identification of said one of said plurality of inventory items; (Baca teaches using multiple sensors to facilitate identification of an item, in the specific example determining a ripe banana is done by using a combination of sensors, a camera, odor/chemical sensors, thermal sensors, and tactile sensors.  See at least ¶¶ 0022-0023 “the sensor data may be used to determine the condition of the food items 108 by sensing various attributes of the food items 108. In embodiments, a condition of a food item 108 may vary according to the type of the food item 108. In one non-limiting example, the condition of a produce-type food item, such as a banana 108a, may include under ripe (such as a green banana), ripe (such as a yellow banana), overripe (such as a black spotted banana), spoiled (such as a black banana), rotting (such as a mushy black banana with mold growing on it), and the like… a number of sensors may be used to collect sensor data to be used to determine the condition of a banana within food storage 102. A camera 104 which may be, for example, a 3-D camera with RealSense.TM. technology, may be used to capture a 3-D image that may be used identify the object as a banana… Odor and/or chemical sensor data, and sets of these data captured over time may indicate increased level of ethylene gas that may be produced by a ripening banana to indicate the banana's condition (such as ripe, overripe, or spoiled). Thermal sensors may be used to identify increased spots of heat within the banana that may indicate areas of beginning spoilage. Tactile sensors or other sensors may be used to record data of density or softness of different areas of the banana that may indicate a level of ripeness.”)
based on said first image input signal and said second non-image input signal, (Baca teaches using multiple sensors to facilitate identification of an item, in the specific example determining a ripe banana is done by using a combination of sensors, a camera, odor/chemical sensors, thermal sensors, and tactile sensors.  (See at least ¶¶ 0022-0023 “the sensor data may be used to determine the condition of the food items 108 by sensing various attributes of the food items 108. In embodiments, a condition of a food item 108 may vary according to the type of the food item 108. In one non-limiting example, the condition of a produce-type food item, such as a banana 108a, may include under ripe (such as a green banana), ripe (such as a yellow banana), overripe (such as a black spotted banana), spoiled (such as a black banana), rotting (such as a mushy black banana with mold growing on it), and the like… a number of sensors may be used to collect sensor data to be used to determine the condition of a banana within food storage 102. A camera 104 which may be, for example, a 3-D camera with RealSense.TM. technology, may be used to capture a 3-D image that may be used identify the object as a banana… Odor and/or chemical sensor data, and sets of these data captured over time may indicate increased level of ethylene gas that may be produced by a ripening banana to indicate the banana's condition (such as ripe, overripe, or spoiled). Thermal sensors may be used to identify increased spots of heat within the banana that may indicate areas of beginning spoilage. Tactile sensors or other sensors may be used to record data of density or softness of different areas of the banana that may indicate a level of ripeness.”)
in response to said identifying said change, automatically purchasing said one of said plurality of inventory items, said automatically purchasing occurring at a time of said identifying or being scheduled to occur at a future time at which said one of said plurality of inventory items is predicted to expire or to be consumed, (Baca ¶¶ 0040 and 0057)
While Baca does disclose using predictive analytics and multiple sensor inputs (see at least ¶ 0012), Baca does not appear to specifically disclose:
responsive to at least one triggering event,
as well as on user-specific information learned over time using machine-learning techniques,
wherein said at least one triggering event is detected by at least one triggering sensor, and includes at least one of: movement of at least one inventory item within said storage area; removal of at least one inventory item from said storage area; insertion of at least one storage item into said storage area; and a change in pressure distribution within said storage area.
The Examiner provides Byron to teach the following limitations:
as well as on user-specific information learned over time using machine-learning techniques (Byron teaches a similar system and method of a smart refrigerator that also uses user information learned using machine learning to manage the food inventory of the user/users.  See at least Abstract and ¶¶ 0011-0012 “Information repository 114 includes information used by food program 112 for managing food inventory and may include information about machine learning models for managing food inventory and attributes that are used in said models… In an embodiment, the user may be a single user. In an alternative embodiment, the user may be a group of users (i.e., a household, family, restaurant, business, etc.). Food program 112 determines input food to be managed. Food program 112 then determines output food to be managed (i.e., used, consumed, disposed of). Food program 112 then provides recommendations for food that is being managed using a machine learning model.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Baca the teachings of Byron to better assist in managing the food inventory of the user/users, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	The Examiner provides Bauer to teach the following limitations:
responsive to at least one triggering event, wherein said at least one triggering event is detected by at least one triggering sensor, and includes at least one of: movement of at least one inventory item within said storage area; removal of at least one inventory item from said storage area; insertion of at least one storage item into said storage area; and a change in pressure distribution within said storage area. (Bauer teaches a method of inventory management that in response to a triggering event (movement/removal of inventory) detected by sensors, a camera is engaged to monitor the inventory area.  see at least Bauer ¶¶ 0210-0216 “Also, Step 510 may be initiated by an event detected by one or more sensors (e.g., software and/or hardware based sensors) located in environment 110-1”; “Also, step 620 may activate one or more security devices, systems, etc., to monitor the location surrounding the shrinkage event. For example, environment 110-1 may activate a camera to record any physical actions performed by the users at or near the location where in the shrinkage event took place”
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Baca the teachings of Bauer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



In regards to claim 2, Baca does not appear to specifically disclose the following limitations:
 wherein said user- specific information learned over time includes at least one of: information relating to a consumption rate of said one of said plurality of inventory items; information relating to a specific location in the storage area of said one of said plurality of inventory items; information relating to a purchasing pattern of said one of said plurality of inventory items; and information relating to a use pattern of said one of said plurality of inventory items.
The Examiner provides Byron to teach the following limitations:
wherein said user- specific information learned over time includes at least one of: information relating to a consumption rate of said one of said plurality of inventory items; information relating to a specific location in the storage area of said one of said plurality of inventory items; information relating to a purchasing pattern of said one of said plurality of inventory items; and information relating to a use pattern of said one of said plurality of inventory items. (Byron teaches a system and method that using machine learning to make predictions about the food inventory it is managing, specifically purchases of food and consumption of inventory.  See at least ¶ 0015 “In an embodiment, the standard machine learning model is trained from the interaction with all users of food program 112 and the food managed by food program 112… the food input of a user (i.e. purchases of food), the food output of a user (i.e., non-consumed food or food waste), and identification information associated with individual food items in the inventory.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Baca the teachings of Byron to better assist in managing the food inventory of the user/users, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 3, 9, and 16, Baca does not appear to specifically disclose the following limitations:
 wherein the user is associated with at least one segment of users, the at least one segment of users including a plurality of users sharing at least one common characteristic with the user, wherein segment-specific information for said at least one segment of users is learned over time using machine-learning techniques by a machine learning module, based on information received from said user and from other users in said segment of users, and wherein at least one of said uniquely identifying said one of said plurality of inventory items and said identifying said change is further based on segment-specific information for said at least one segment of users.
The Examiner provides Byron to teach the following limitations:
wherein the user is associated with at least one segment of users, the at least one segment of users including a plurality of users sharing at least one common characteristic with the user, wherein segment-specific information for said at least one segment of users is learned over time using machine-learning techniques by a machine learning module, based on information received from said user and from other users in said segment of users, and wherein at least one of said uniquely identifying said one of said plurality of inventory items and said identifying said change is further based on segment-specific information for said at least one segment of users. (Byron teaches a system and method that using machine learning to make predictions about the food inventory it is managing, specifically purchases of food and consumption of inventory including for specific users or groups of users.  See at least ¶ 0015 “In an embodiment, the standard machine learning model is trained from the interaction with all users of food program 112 and the food managed by food program 112… In an embodiment, the standard machine learning model is trained from the interaction with all users of food program 112 and the food managed by food program 112. In an alternative embodiment, information repository 114 may include multiple machine learning models, where each machine learning model is for a specific user or group of users and the machine learning model has been updated for the interaction of each specific user the machine learning model is associated with….the food input of a user (i.e. purchases of food), the food output of a user (i.e., non-consumed food or food waste), and identification information associated with individual food items in the inventory.” Further, Byron teaches user information learned using machine learning to manage the food inventory of the user/users.  See at least Abstract and ¶¶ 0011-0012 “Information repository 114 includes information used by food program 112 for managing food inventory and may include information about machine learning models for managing food inventory and attributes that are used in said models… In an embodiment, the user may be a single user. In an alternative embodiment, the user may be a group of users (i.e., a household, family, restaurant, business, etc.). Food program 112 determines input food to be managed. Food program 112 then determines output food to be managed (i.e., used, consumed, disposed of). Food program 112 then provides recommendations for food that is being managed using a machine learning model.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Baca the teachings of Byron to better assist in managing the food inventory of the user/users, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 8, Baca does disclose using predictive analytics and multiple sensor inputs (see at least ¶ 0012), Baca does not appear to specifically disclose: 
wherein said identifying said change further comprises processing said first and second signals together with user-specific information learned over time using machine-learning techniques to identify said change.
The Examiner provides Byron to teach the following limitations:
wherein said identifying said change further comprises processing said first and second signals together with user-specific information learned over time using machine-learning techniques to identify said change. (Byron teaches a similar system and method of a smart refrigerator that also uses user information learned using machine learning to manage the food inventory of the user/users.  See at least Abstract and ¶¶ 0011-0012 “Information repository 114 includes information used by food program 112 for managing food inventory and may include information about machine learning models for managing food inventory and attributes that are used in said models… In an embodiment, the user may be a single user. In an alternative embodiment, the user may be a group of users (i.e., a household, family, restaurant, business, etc.). Food program 112 determines input food to be managed. Food program 112 then determines output food to be managed (i.e., used, consumed, disposed of). Food program 112 then provides recommendations for food that is being managed using a machine learning model.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Baca the teachings of Byron to better assist in managing the food inventory of the user/users, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 21 and 23, Baca discloses multiple sensors, however does not appear to specifically disclose the following limitations:
wherein said triggering sensor is one of said plurality of sensors, and is distinct from said first image sensor and from said second non-image sensor.
The Examiner provides Bauer to teach the following limitations:
wherein said triggering sensor is one of said plurality of sensors, and is distinct from said first image sensor and from said second non-image sensor. (Bauer teaches a method of inventory management that in response to a triggering event (movement/removal of inventory) detected by sensors, a camera is engaged to monitor the inventory area.  see at least Bauer ¶¶ 0210-0216 “Also, Step 510 may be initiated by an event detected by one or more sensors (e.g., software and/or hardware based sensors) located in environment 110-1”; “Also, step 620 may activate one or more security devices, systems, etc., to monitor the location surrounding the shrinkage event. For example, environment 110-1 may activate a camera to record any physical actions performed by the users at or near the location where in the shrinkage event took place”
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Baca the teachings of Bauer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0053140 A1 to Baca et al. (“Baca”), in view of United States Patent Application Publication No. 2017/0076249 A1 to Byron et al. (“Byron”), in view of United States Patent Application Publication No. 2003/0216969 A1 to Bauer et al. (“Bauer”), in view of United States Patent Application Publication No. 2016/0217417 A1 to Ma et al. (“Ma”).

In regards to claim 5, Baca does not appear to specifically disclose the following limitations:
wherein said uniquely identifying said one of said plurality of inventory items further includes using data obtained from a data repository including information about inventory items to uniquely identify said one of said plurality of inventory items.
The Examiner provides Ma to teach the following limitations: 
wherein said uniquely identifying said one of said plurality of inventory items further includes using data obtained from a data repository including information about inventory items to uniquely identify said one of said plurality of inventory items. (MA discloses using data in a data repository to help identify the inventory item in the image. See at least ¶¶ 0034 and 0036 “at step 120, the storage structure 305 identifies the object 313 based on the one or more images captured of the carrier 310 and/or the object 313 in step 110. In various embodiments, the storage structure 305 analyzes and/or processes the images to help isolate the object 313…The above processing and identification operations may be performed using any suitable technology or technique…Any known object recognition algorithm may be used to help identify the object 313. In some approaches, the storage structure 305 uses a Support Vector Machine (SVM) to identify the object 313. The SVM may be trained using, for example, a dense Scale-Invariant Feature Transform (SIFT) feature with a Bag of Words (BOW) strategy. The storage structure 305 may also use other algorithms, such as Deformable Part Descriptors (DPD) and Deep Learning (DP), to help identify the object 313.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Baca the teachings of Ma since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0053140 A1 to Baca et al. (“Baca”), in view of United States Patent Application Publication No. 2017/0076249 A1 to Byron et al. (“Byron”), in view of United States Patent Application Publication No. 2003/0216969 A1 to Bauer et al. (“Bauer”), in view of Official Notice

In regards to claim 15, Baca does not specifically disclose the following limitations:
 further comprising at least one light projector adapted to project light in said storage area during operation of at least one of said plurality of sensors.
However the Examiner takes Official Notice that it is old and well known in the art that refrigerators have a light that projects light into the container during operation.  .  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Baca the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claims 7, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0053140 A1 to Baca et al. (“Baca”), in view of United States Patent Application Publication No. 2003/0216969 A1 to Bauer et al. (“Bauer”).


In regards to claim 7, Baca discloses the following limitations:
 A method for managing inventory in a storage area, the storage area housing a plurality of inventory items and having a plurality of sensors associated therewith, the method comprising: (Baca Abstract “related to devices, systems, and methods for storing food that may include one or more sensors to collect sensor data associated with one or more food items, and one or more computer processors running a food condition module communicatively coupled to the plurality of sensors to determine a condition of the one or more food items by processing the sensor data to identify the one or more food items and one or more attributes of the one or more food items, and determine a condition of the one or more food items based on the one or more attributes of the one or more food items, and menu opportunity and restocking modules to aid the efficient and intelligent consumption of food.”)
(Baca Figures 1, 5, and ¶ 0023 “a number of sensors may be used to collect sensor data to be used to determine the condition of a banana within food storage 102. A camera 104 which may be, for example, a 3-D camera with RealSense.TM. technology, may be used to capture a 3-D image that may be used identify the object as a banana… Odor and/or chemical sensor data, and sets of these data captured over time may indicate increased level of ethylene gas that may be produced by a ripening banana to indicate the banana's condition (such as ripe, overripe, or spoiled). Thermal sensors may be used to identify increased spots of heat within the banana that may indicate areas of beginning spoilage. Tactile sensors or other sensors may be used to record data of density or softness of different areas of the banana that may indicate a level of ripeness.”)
uniquely identifying one of said plurality of inventory items based on said first input signal and second input signal; based on at least one of said first input signal and said second input signal, identifying a change in said one of said plurality of inventory items; and (Baca teaches using multiple sensors to facilitate identification of an item, in the specific example determining a ripe banana is done by using a combination of sensors, a camera, odor/chemical sensors, thermal sensors, and tactile sensors.  See at least ¶¶ 0022-0023 “the sensor data may be used to determine the condition of the food items 108 by sensing various attributes of the food items 108. In embodiments, a condition of a food item 108 may vary according to the type of the food item 108. In one non-limiting example, the condition of a produce-type food item, such as a banana 108a, may include under ripe (such as a green banana), ripe (such as a yellow banana), overripe (such as a black spotted banana), spoiled (such as a black banana), rotting (such as a mushy black banana with mold growing on it), and the like… a number of sensors may be used to collect sensor data to be used to determine the condition of a banana within food storage 102. A camera 104 which may be, for example, a 3-D camera with RealSense.TM. technology, may be used to capture a 3-D image that may be used identify the object as a banana… Odor and/or chemical sensor data, and sets of these data captured over time may indicate increased level of ethylene gas that may be produced by a ripening banana to indicate the banana's condition (such as ripe, overripe, or spoiled). Thermal sensors may be used to identify increased spots of heat within the banana that may indicate areas of beginning spoilage. Tactile sensors or other sensors may be used to record data of density or softness of different areas of the banana that may indicate a level of ripeness.”)
in response to said identifying said change, automatically purchasing said one of said plurality of inventory items, said automatically purchasing occurring at a time of said identifying or being scheduled to occur at a future time at which said at least one inventory item is predicted to expire or to be consumed, (Baca ¶¶ 0040 and 0057)
wherein said first signal is selected from the group consisting of: a photospectrometry signal; a raman spectrometry signal; a material oscillation measurement signal; a magnetic resonance measurement signal; a kinetic wave decay signal; an ultrasonic signal; and a chemical signal, (Baca teaches using multiple sensors to facilitate identification of an item, in the specific example determining a ripe banana is done by using a combination of sensors, a camera, odor/chemical sensors, thermal sensors, and tactile sensors.  See at least ¶¶ 0022-0023 “the sensor data may be used to determine the condition of the food items 108 by sensing various attributes of the food items 108. In embodiments, a condition of a food item 108 may vary according to the type of the food item 108. In one non-limiting example, the condition of a produce-type food item, such as a banana 108a, may include under ripe (such as a green banana), ripe (such as a yellow banana), overripe (such as a black spotted banana), spoiled (such as a black banana), rotting (such as a mushy black banana with mold growing on it), and the like… a number of sensors may be used to collect sensor data to be used to determine the condition of a banana within food storage 102. A camera 104 which may be, for example, a 3-D camera with RealSense.TM. technology, may be used to capture a 3-D image that may be used identify the object as a banana… Odor and/or chemical sensor data, and sets of these data captured over time may indicate increased level of ethylene gas that may be produced by a ripening banana to indicate the banana's condition (such as ripe, overripe, or spoiled). Thermal sensors may be used to identify increased spots of heat within the banana that may indicate areas of beginning spoilage. Tactile sensors or other sensors may be used to record data of density or softness of different areas of the banana that may indicate a level of ripeness.”)
Baca does not appear to specifically disclose the following limitations:
wherein said at least one triggering event is detected by at least one triggering sensor, and includes at least one of: movement of at least one inventory item within said storage area; removal of at least one inventory item from said storage area; insertion of at least one storage item into said storage area; and a change in pressure distribution within said storage area.
The Examiner provides Bauer to teach the following limitations:
responsive to at least one triggering event, wherein said at least one triggering event is detected by at least one triggering sensor, and includes at least one of: movement of at least one inventory item within said storage area; removal of at least one inventory item from said storage area; insertion of at least one storage item into said storage area; and a change in pressure distribution within said storage area. (Bauer teaches a method of inventory management that in response to a triggering event (movement/removal of inventory) detected by sensors, a camera is engaged to monitor the inventory area.  see at least Bauer ¶¶ 0210-0216 “Also, Step 510 may be initiated by an event detected by one or more sensors (e.g., software and/or hardware based sensors) located in environment 110-1”; “Also, step 620 may activate one or more security devices, systems, etc., to monitor the location surrounding the shrinkage event. For example, environment 110-1 may activate a camera to record any physical actions performed by the users at or near the location where in the shrinkage event took place”
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Baca the teachings of Bauer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





In regards to claim 12, Baca discloses the following limitations:
wherein said second signal is selected from the group consisting of: an image signal; a pressure signal; a time based signal; a calendar based signal; an optical signal; a radio frequency signal; a photospectrometry signal; a raman spectrometry signal; a material oscillation measurement signal; a magnetic resonance measurement signal; a kinetic wave decay signal; an ultrasonic signal; and a chemical signal. (Baca teaches using multiple sensors to facilitate identification of an item, in the specific example determining a ripe banana is done by using a combination of sensors, a camera, odor/chemical sensors, thermal sensors, and tactile sensors.  See at least ¶¶ 0022-0023 “the sensor data may be used to determine the condition of the food items 108 by sensing various attributes of the food items 108. In embodiments, a condition of a food item 108 may vary according to the type of the food item 108. In one non-limiting example, the condition of a produce-type food item, such as a banana 108a, may include under ripe (such as a green banana), ripe (such as a yellow banana), overripe (such as a black spotted banana), spoiled (such as a black banana), rotting (such as a mushy black banana with mold growing on it), and the like… a number of sensors may be used to collect sensor data to be used to determine the condition of a banana within food storage 102. A camera 104 which may be, for example, a 3-D camera with RealSense.TM. technology, may be used to capture a 3-D image that may be used identify the object as a banana… Odor and/or chemical sensor data, and sets of these data captured over time may indicate increased level of ethylene gas that may be produced by a ripening banana to indicate the banana's condition (such as ripe, overripe, or spoiled). Thermal sensors may be used to identify increased spots of heat within the banana that may indicate areas of beginning spoilage. Tactile sensors or other sensors may be used to record data of density or softness of different areas of the banana that may indicate a level of ripeness.”)

In regards to claim 22, Baca discloses multiple sensors, however does not appear to specifically disclose the following limitations:
wherein said triggering sensor is one of said plurality of sensors, and is distinct from said first image sensor and from said second non-image sensor.
The Examiner provides Bauer to teach the following limitations:
wherein said triggering sensor is one of said plurality of sensors, and is distinct from said first image sensor and from said second non-image sensor. (Bauer teaches a method of inventory management that in response to a triggering event (movement/removal of inventory) detected by sensors, a camera is engaged to monitor the inventory area.  see at least Bauer ¶¶ 0210-0216 “Also, Step 510 may be initiated by an event detected by one or more sensors (e.g., software and/or hardware based sensors) located in environment 110-1”; “Also, step 620 may activate one or more security devices, systems, etc., to monitor the location surrounding the shrinkage event. For example, environment 110-1 may activate a camera to record any physical actions performed by the users at or near the location where in the shrinkage event took place”
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Baca the teachings of Bauer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627